                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ICR/JEA/PAS                                        271 Cadman Plaza East
F. #2020R00508                                     Brooklyn, New York 11201



                                                   September 9, 2020

By ECF

Honorable Dora L. Irizarry
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Samantha Shader
                       Criminal Docket No. 20-202 (DLI)

Dear Judge Irizarry:

               Pursuant to the Court’s August 27, 2020 scheduling order, the parties are
providing a status report to the Court in advance of the status conference scheduled for
September 16, 2020 at 12:00 p.m.

               The defendant Samantha Shader is charged in a seven-count indictment with
use of explosives, in violation of 18 U.S.C. § 844(f)(1), arson, in violation of 18 U.S.C. §
844(i), using an explosive to commit a felony, in violation of 18 U.S.C. § 844(h)(1), arson
conspiracy, in violation of 18 U.S.C. § 844(n), use of a destructive device, in violation of 18
U.S.C. § 924(c)(1)(B)(ii), civil disorder, in violation of 18 U.S.C. § 231(a)(3) and possessing
and making a destructive device, in violation of 26 U.S.C. §§ 5861(d) and 5861(f).

               On July 17, 2020, the Court held a status conference and the defendant was
arraigned on the pending indictment. That same day, the Court issued a written order
granting in part and denying in part the defendant’s motion to inspect grand jury records. On
July 23, 2020 and July 28, 2020, the Clerk of the Court provided the grand jury records to the
defendant and the government. On July 24, 2020, the government provided the defendant
with its second Rule 16 discovery production. On August 27, 2020, the government
provided the defendant with its third Rule 16 discovery production.

              The government has now produced all the Rule 16 discovery in its possession.
However, the investigation is ongoing and the government has not yet determined whether it
will supersede the pending indictment, but anticipates notifying the Court by the time of the
next status conference. In light of the voluminous discovery provided to the defendant, the
parties request an additional status conference in 60 days.

                Finally, the parties request that the Court exclude time under the Speedy Trial
Act. Specifically, the parties request that the Court find that the ends of justice are served by
ordering the requested continuance as this continuance outweighs the best interests of the
public and the defendant’s right to a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). In
particular, the need for the defendant to review the voluminous discovery provided to date.



                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:     /s/
                                                    Ian C. Richardson
                                                    Jonathan E. Algor
                                                    Phil Selden
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000




Cc:    Clerk of the Court (DLI) (by ECF)
       Amanda David, Esq. and Samuel Jacobson, Esq. (by ECF and E-mail)




                                                2
